Citation Nr: 1036146	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-30 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right 
earlobe keloid from June 4, 2007, to January 26, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for 
right earlobe keloid from January 27, 2009.

3.  Entitlement to service connection for status post 
laparoscopic appendectomy/right salpingo-oophorectomy and 
bilateral uterine artery embolization for uterine fibroids with 
loss of ovary (menstrual disorder), to include as due to 
undiagnosed illness.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 until March 
1996, to include service in the Southwest Asia Theater of 
Operations.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In an October 2009 rating decision, the disability rating for the 
Veteran's service-connected right earlobe keloid disability was 
increased by the RO from a noncompensable disability rating to 10 
percent disabling.  Applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and that a claim remains in controversy 
where less than the maximum available benefits are awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not 
withdrawn the appeal as to the issue of the disability rating 
greater than assigned, and the issue therefore remains in 
appellate status.  

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

The issues of an evaluation in excess of 10 percent disabling for 
a right earlobe keloid from January 27, 2009, and service 
connection for a menstrual disorder being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right 
earlobe keloid disability is manifested by elevation or 
depression upon palpation, one of the characteristic of 
disfigurement.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for right earlobe 
keloid are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2007 and April 2008, the Veteran was 
notified of the information and evidence necessary to 
substantiate her claim.  VA told the Veteran what information she 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now 
service-connected right earlobe keloid disability, an increased 
rating is a "downstream" issue.  Once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, in this case, the Veteran was provided pertinent 
information in the September 2008 Statement of the Case.  
Specifically, VA informed the Veteran of the necessity of 
providing, on her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability and the effect that the worsening has on 
her employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that she could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.  Her claim was 
then readjudicated by way of the October 2009 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  She was provided an 
appropriate VA medical examination.  There is no indication of 
any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in the present case, the Board 
notes that the Veteran is appealing the initial assignment of a 
disability rating, and as such, the severity of the disability is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The Secretary shall give the benefit of the doubt to the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits of the Claim

The Veteran was awarded service connection for right earlobe 
keloid by way of the February 2008 rating decision.  A 
noncompensable disability rating was assigned, effective June 4, 
2007.  The Veteran has disagreed with the initially assigned 
noncompensable disability rating, as she contends that her scar 
disability warrants a higher disability rating.  
 
The Veteran's right earlobe keloid scar is currently evaluated 
under Diagnostic Code 7800, which pertains to scars on the head, 
face, or neck.  Under Diagnostic Code 7800, scarring causing 
disfigurement of the head face or neck is rated with reference to 
the following 8 characteristics of disfigurement: 
 
(1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) Surface 
contour of scar elevated or depressed on palpation; (4) Scar 
adherent to underlying tissue; (5) Skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) Skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); (7) Underlying 
soft tissue missing in an area exceeding six square inches (39 
sq. cm.); (8) Skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.). 
 
The code provides for a 10 percent disability rating where there 
is one characteristic of disfigurement.  A 30 percent disability 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent disability rating 
is warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five characteristics 
of disfigurement.  Finally, a maximum 80 percent disability 
rating is warranted for disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

The Board notes that the Diagnostic Codes applicable to scars was 
recently revised in October 2008.  These revisions, however, 
apply only to claims that were filed on or after the effective 
date of October 23, 2008, or when the Veteran has specifically 
requested reconsideration of her claim under these revised 
criteria.  As the Veteran's claim was filed before October 2008 
and she has not requested reconsideration under the revised 
criteria effective October 23, 2008, evaluation of the Veteran's 
right earlobe keloid disability under these revised criteria is 
not warranted.

The Veteran underwent a VA scars examination in January 2008, at 
which time her right earlobe scar was assessed.  She was noted to 
have a history significant for surgery to remove a keloid on her 
right ear in December 1995 and a subsequent surgery  due to a 
thickening of the scar and removal of a re-grown keloid.  On 
examination, a keloid measuring .5 cm in diameter was observed in 
the inferoposterior area of the right earlobe.  It was described 
as fleshy but still firm.  The examiner noted that the Veteran 
was still able to wear pierced earrings.  The examiner noted that 
the keloid was very soft and superficial and that it did not 
cause any deep dermal or subcutaneous fibrosis.  No inflammation 
or edema was observed in the area of the keloid.  The examiner 
noted that the keloid scar was slightly hypopigmented compared to 
the surrounding skin.  There was no fixation of the keloid to the 
adjacent structures and there was no limitation of motion of the 
right earlobe as a result of the keloid.  The diagnosis was very 
mild keloid formation of the right earlobe caused by earlobe 
piercing, status post excision.

The Veteran's VA and private medical records have been associated 
with the claims file.  However, these records do not provide 
relevant information regarding her right earlobe keloid during 
the period currently on appeal.

In her March 2008 Notice of Disagreement and October 2008 VA Form 
9, the Veteran further described her right earlobe 
symptomatology.  She reported that she underwent surgery to 
remove the keloid on three occasions.  She also reported that she 
has to wear a pressure earring to keep the keloid from increasing 
in size.  She described the keloid as clearly visible and 
disfiguring.  The Veteran also reported that the surface contour 
of the scar was elevated and depressed on palpation, and that the 
scar measured at least one quarter inch in diameter.

During the July 2010 Travel Board hearing, the Veteran testified 
as to her belief that the January 2008 scars examination was 
inadequate, as it did not fully assess all of the features of her 
scar disability.  Specifically, she stated that January 2008 
examiner did not use any type of devices or instruments to 
measure the size of her scar.  She also reported that the 
examiner never touched her ear and that he failed to palpate the 
keloid to determine whether it was depressed or elevated, as 
required under the rating criteria of disfigurement of the head, 
neck, and face.  In this regard, the Veteran testified that at 
that time her right earlobe was depressed and elevated upon 
palpation.     

Based on the foregoing, the Board finds that a 10 percent 
disability rating is warranted for the Veteran's right earlobe 
keloid from June 4, 2007, to January 26, 2009.  While the January 
2008 VA scars examination report shows that the Veteran's right 
earlobe keloid lacks the requisite length and width, does not 
have an abnormal texture, and there is no evidence of missing 
underlying soft tissue, induration, or inflexibility for a 
compensable evaluation, the Board finds that the examiner did not 
properly address or discuss whether the Veteran's keloid 
demonstrated any depression or elevation upon palpation.  In this 
regard, the Board finds the Veteran competent to describe her 
keloid symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994) (finding lay testimony competent when it concerns 
features or symptoms of injury or illness).  Indeed, during the 
July 2010 Travel Board hearing, the Veteran testified that her 
keloid became depressed and elevated upon palpation.  The Board 
finds the Veteran's testimony as to her right earlobe 
symptomatology to be credible, as there is no conflicting 
evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  Since a depressed surface contour is one of 
the enumerated characteristics of disfigurement, this finding on 
examination satisfies the criteria for a compensable rating.  

In this case, the evidence of record does not show that the 
Veteran's disability warrants a disability rating higher than 10 
percent disabling from June 4, 2007 to January 26, 2009.  
Overall, the Board finds that the evidence does not demonstrate 
that the next-higher, 30 percent disability rating is warranted 
for this specific period of time on appeal.  More specifically, 
there is no evidence of visible or palpable tissue loss or gross 
distortion or asymmetry of two features or paired set of 
features.  Nor is there evidence of two or three characteristics 
of disfigurement, as there is no evidence of a scar 5 or more 
inches in length, a scar at least one-quarter inch wide at widest 
part, a scar adherent to underlying tissue, skin hypo- or hyper 
pigmented in an area exceeding six square inches, skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, underlying soft tissue missing in an 
area exceeding six square inches, or skin indurated and 
inflexible in an area exceeding six square inches.  While the 
January 2008 VA examination reflects that the Veteran's right 
earlobe keloid is slightly hypopigmented as compared to the 
surrounding area, there is no evidence of record, nor does the 
Veteran claim, that the area of hypopigmentation exceeds six 
square inches.  Additionally, there is no evidence of sensory, 
nerve, or muscle impairments attributable to the Veteran's 
disability.  Accordingly, a higher rating is not warranted based 
upon the rating criteria.

In addressing whether a higher disability rating may be assigned 
under other applicability of other diagnostic codes, the Board 
finds that Diagnostic Codes 7801 and 7802 are not applicable, as 
the Veteran's keloid does not exceed an area of 12 square inches 
(77 square centimeters).  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802.  Similarly, Diagnostic Codes 7803 and 7804 are not 
applicable, as  the Veteran has not complained and there is no 
evidence which indicates that her keloid was unstable or painful.  
Diagnostic Code 7805 and Diagnostic Code 7801 are not applicable, 
as the Veteran's keloid disability does not affect the limitation 
of motion of any body part.  Finally, Diagnostic Code 6207 for 
loss of auricle is not application, as the Veteran has not 
claimed and the evidence does not show that a loss of the use of 
her right ear.

The Board has considered the Veteran's statements as to the 
nature and severity of her right earlobe keloid symptomatology.  
The Veteran is certainly competent to report that her symptoms 
are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a claim for an increased schedular rating, 
VA must only consider the factors as enumerated in the rating 
criteria discussed above, which in part involves the examination 
of clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports an 
increased evaluation higher than what is assigned herein or that 
the rating criteria should not be employed, she is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).   

Additionally, the Board has considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See Id.  In this case, as has 
already been fully discussed herein in awarding the rating 
assigned herein, the evidence of record does not establish that 
the schedular criteria are inadequate to evaluate the Veteran's 
disability.  Significantly, it was noted at the Veteran's VA 
examination in January 2008 that the keloid does not result in a 
limitation of motion. 
 
In any event, the Board notes that there is no showing that the 
Veteran's disability has resulted in marked interference with 
employment (beyond that contemplated in the rating criteria).  In 
addition, there is no showing that the disability has 
necessitated frequent periods of hospitalization, or that it has 
otherwise rendered impractical the application of the regular 
schedular standards.  Indeed, the VA and private medical records 
for the period on appeal are silent for treatment of the right 
earlobe keloid disability.  In the absence of evidence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

In sum, the evidence of record supports the award of a 10 percent 
disability rating, but no greater, for the Veteran's right 
earlobe keloid disability.  As there appears to be no 
identifiable period on appeal during which this disability 
manifested symptoms meriting a disability rating in excess of the 
10 percent disability rating assigned herein, staged ratings are 
not warranted.  See Fenderson, 12 Vet. App. at 119.  


ORDER

Entitlement to a 10 percent disability rating, and no more, is 
warranted for right earlobe keloid, from June 4, 2007, to January 
26, 2009, subject to the laws and regulations governing monetary 
awards.


REMAND

Unfortunately, a remand is required with respect to the claim for 
an increased disability rating for the right earlobe keloid from 
January 27, 2009, and the claim for service connection for a 
menstrual disorder.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
she is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Increased Disability Rating for Right Earlobe Keloid Scar from 
January 27, 2009

Here, the Veteran has asserted that her service-connected right 
earlobe keloid is worse than what is reflected by the currently 
assigned 10 percent disability rating.  The claims file reflects 
that a 10 percent disability rating was assigned by way of an 
October 2009 rating decision, effective January 27, 2009.  

During the July 2010 Travel Board hearing, the Veteran 
essentially testified that the medical evidence currently or 
record does not fully reflect the current severity of her keloid 
disability.  She testified that although she underwent a VA scar 
examination in January 2009, the examiner did not properly 
consider all of the characteristics of disfigurement as detailed 
in the rating criteria applicable to scars.  In this regard, the 
Board notes that the Veteran while the January 2009 examination 
report provides clinical findings relevant to the rating criteria 
of disfigurement as defined Diagnostic Code 7800 for scars of the 
head, face, or neck (as described above), the examination does 
not fully address all of the characteristics of disfigurement 
relevant to the evaluation of scar.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering a medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

In light of the Veteran's contention as to the inadequacy of the 
January 2009 VA examination and based on the evidence as 
described above, the Board finds an additional VA examination is 
warranted to properly address all of the current manifestations 
of the Veteran's right earlobe keloid disability.  Thus, on 
remand, the Veteran should be scheduled for an appropriate VA 
examination to assess the current nature and severity of her 
right earlobe keloid.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).

Service Connection for a Menstrual Disorder

With respect to this claim, the Board determines that the Veteran 
must be scheduled for an appropriate VA examination to obtain a 
medical opinion concerning the nature and etiology of the 
Veteran's claimed menstrual disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103(d) and 38 
C.F.R. § 3.159(c)(4).

Here, the Veteran has claimed that she has a menstrual disorder 
that is related to her period of active service.  She asserted 
that her menstrual disorder first manifested soon after her 
service in the Persian Gulf as heavier menstrual bleeding and 
blood clots.  She reported that post-separation, her condition 
progressed and she developed uterine fibroids.  The Veteran 
testified, and the claims file reflects, that she underwent a 
laparoscopic appendectomy and right salpingo-oophorectomy, and 
uterine artery embolization following her separation from 
service.  She contends that her in-service symptomatology is 
related to her post-service menstrual disorder and surgeries.  In 
addition to her claim that symptoms associated with her disorder 
were first manifested during her period of active service, the 
Veteran has also claimed that her menstrual disorder is due to an 
undiagnosed illness that would entitle her to service connection 
based on her service in the Persian Gulf.

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of 
service connection for any particular disability, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

For Veterans that have served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1). 
 
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection. 

The Veteran's service personnel records are of record and reflect 
her service in the Southwest Asia Theater of operation during the 
Persian Gulf War.  Because the Veteran served in Southwest Asia 
during the Persian Gulf War, the criteria for presumptive service 
connection under 38 C.F.R. § 3.317 applies in this case. 

The claims file reflects that the Veteran underwent a VA medical 
examination in January 2008.  The VA examiner noted that the 
Veteran claimed a menstrual disorder as due to her service in the 
Persian Gulf and her medical history.  Following a review of the 
claims file and clinical examination, the relevant diagnosis was 
status post laparoscopic appendectomy and right salpingo-
oophorectomy, which the examiner opined was not the result of the 
Veteran's service in the Persian Gulf.  However, no opinion was 
provided as to whether the Veteran's diagnosis was otherwise 
directly related to her military service.  Thus, the Board finds 
this examination to be inadequate with which to decide the 
Veteran's claim, as it does not adequately address all of the 
theories of entitlement to service connection, to include service 
connection on a direct basis.

In support of her claim, the Veteran submitted letters from her 
private physician, dated in January and December of 2009.  In 
essence, the physician stated that the Veteran may well have had 
a gynecological disorder, such as small fibroids, which caused 
her menstrual difficulties, well before the physician first began 
to treat the Veteran in 1997.  However, upon closer inspection, 
the Board finds that physician's conclusion is not a definitive 
opinion as to whether the Veteran's disorder is related to her 
military service.  Thus, the opinion does not adequately address 
the issue on appeal.

In light of the foregoing, the Board finds that additional 
development is needed with respect to assess the etiology of the 
Veteran's menstrual disorder.  As described above, the private 
and VA medical opinions of record are inadequate with which to 
decide the Veteran's claim, as they either do not provide a 
definitive opinion with regards to the etiology of the Veteran's 
menstrual disorder or do not address all theories of entitlement 
to service connection.  Assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs 
additional information in order to make a determination as to 
whether the Veteran's claimed menstrual disorder is related to 
her military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall also be scheduled for a 
VA skin examination for the purpose of 
determining the current severity of her 
service-connected right earlobe keloid.  The 
claims file, to include a copy of this 
Remand, must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate in the examination report 
that such review was accomplished.  

In a legible report, the examiner is asked to 
discuss in detail all current manifestations 
of the Veteran's service-connected right 
earlobe keloid disability found to be 
present.  Specifically, the VA examiner 
should address the eight characteristics of 
disfigurement contained within 38 C.F.R. § 
4.118, Diagnostic Code 7800.  All appropriate 
tests should be performed.  The medical basis 
for all opinions expressed should also be 
given.  

2.  The RO shall schedule the Veteran for a 
VA examination to determine the nature and 
likely etiology of the claimed menstrual 
disorder.  The entire claims file must be 
made available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the record, the 
examiner shall identify any current menstrual 
disorder, to include status post laparoscopic 
appendectomy/right salpingo-oophorectomy and 
bilateral uterine artery embolization for 
uterine fibroids with loss of ovary.  Then, 
the examiner shall provide an opinion as to 
whether it is at least as likely as not (50 
percent likelihood or greater) that any 
menstrual disorder is related any documented 
in-service gynecological diagnoses, to the 
Veteran's service in the Persian Gulf, or is 
otherwise related to the Veteran's period of 
active service.  In doing so, the examiner 
shall acknowledge the Veteran's report of a 
continuity of symptomatology.  If the 
examiner cannot state the requested opinion 
without resorting to speculation, he or she 
should so indicate and explain why an opinion 
cannot be provided.  

The examiner shall set forth all examination 
findings and diagnoses, along with the 
compete rationale for all conclusions reached 
in a legible report.  It is requested that 
the examiner consider and reconcile any 
additional opinions and diagnoses of record 
or any contradictory evidence regarding the 
above.

3.  Upon completion of the above tasks, along 
with any additional development or notice 
deemed necessary,  RO/AMC will then 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.  Thereafter, if 
indicated, the case should be returned to the 
Board for the purpose of appellate 
disposition.
  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


